14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aulcie PERRY, Petitioner-Appellant,v.US PAROLE COMMISSION;  J.T. Hadden, Respondents-Appellees.
No. 93-6564.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1993.Jan. 4, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh;  Malcolm J. Howard, District Judge.
Aulcie Perry, appellant pro se.
E.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Perry v. U.S. Parole Commission, No. CA-93-196-HC-H (E.D.N.C. May 18, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and arguments would not aid the decisional process.

AFFIRMED


*
 Perry properly brought this petition pursuant to 28 U.S.C. Sec. 2241 (1988)